                                                                     Case 2:19-cv-00519-GMN-VCF Document 29 Filed 12/02/20 Page 1 of 7




                                                                1 Marquis Aurbach Coffing
                                                                  Scott A. Marquis, Esq.
                                                                2 Nevada Bar No. 6407
                                                                  Michael D. Maupin, Esq.
                                                                3 Nevada Bar No. 13721
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  smarquis@maclaw.com
                                                                6 mmaupin@maclaw.com

                                                                7 Carmel, Milazzo & Feil, LLP
                                                                  Ross David Carmel, Esq.
                                                                8 New York Bar No. 4686580
                                                                  Pro Hac Vice Forthcoming
                                                                9 55 West 39th Street, 18th Floor
                                                                  New York, NY 10018
                                                               10 rcarmel@cmdllf.com
                                                                  Attorneys for Plaintiff Phillip Forman
                                                               11
MARQUIS AURBACH COFFING




                                                                                            UNITED STATES DISTRICT COURT
                                                               12                                   DISTRICT OF NEVADA
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 PHILLIP FORMAN, an individual,                                    Case Number:
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                                                               2:19-cv-519-GMN-VCF
                                                               14                                 Plaintiff,
                                                               15          vs.                                          STIPULATION AND ORDER FOR
                                                                                                                        EXTENSION OF TIME (SECOND
                                                               16 UNITED HEALTH PRODUCTS, INC., a                                REQUEST)
                                                                  Nevada domestic corporation; and
                                                               17 DOUGLAS K. BEPLATE, an individual,

                                                               18                                 Defendant.
                                                               19
                                                                           Plaintiff, Phillip Forman (“Dr. Forman” or “Plaintiff”), by and through his attorneys,
                                                               20
                                                                    the law firms of Marquis Aurbach Coffing and Carmel, Milazzo & Feil, LLP and Defendants
                                                               21
                                                                    United Health Products, Inc. (“UHP”) and Douglas K. Beplate (“Beplate”) (collectively
                                                               22
                                                                    referred to herein as the “Defendants), by and through their counsel of record, Frank H. Cofer
                                                               23
                                                                    III, Esq., of the law firm of Cofer & Geller, LLC, hereby stipulate as follows:
                                                               24
                                                                    SUMMARY OF RELIEF REQUESTED
                                                               25
                                                                           This stipulation is a request to extend the current discovery deadlines as set forth in
                                                               26
                                                                    the parties previous extension of the Stipulated Discovery Plan and Scheduling Order by a
                                                               27

                                                               28
                                                                                                               Page 1 of 6
                                                                                                                                               MAC:15566-001 4215922_1
                                                                      Case 2:19-cv-00519-GMN-VCF Document 29 Filed 12/02/20 Page 2 of 7




                                                                1 period of sixty (60) days. This is the parties’ request for their second extension of the

                                                                2 discovery deadlines.

                                                                3          Pursuant to LR 26-3
                                                                4                  A motion or stipulation to extend any date set by the discovery
                                                                                   plan, scheduling order, or other order must, in addition to
                                                                5                  satisfying the requirements of LR IA 6-1, be supported by a
                                                                                   showing of good cause for the extension. A motion or
                                                                6
                                                                                   stipulation to extend a deadline set forth in a discovery plan
                                                                7                  must be received by the court no later than 21 days before the
                                                                                   expiration of the subject deadline. A request made within 21
                                                                8                  days of the subject deadline must be supported by a showing of
                                                                                   good cause. A request made after the expiration of the subject
                                                                9                  deadline will not be granted unless the movant also
                                                               10                  demonstrates that the failure to act was the result of excusable
                                                                                   neglect. A motion or stipulation to extend a discovery deadline
                                                               11                  or to reopen discovery must include:
MARQUIS AURBACH COFFING




                                                               12                  (a) A statement specifying the discovery completed;
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145




                                                                                   (b) A specific description of the discovery that remains to be
                                  10001 Park Run Drive




                                                               14                      completed;

                                                               15                  (c) The reasons why the deadline was not satisfied or the
                                                                                       remaining discovery was not completed within the time
                                                               16                      limits set by the discovery plan; and
                                                               17                  (d) A proposed schedule for completing all remaining
                                                               18                      discovery.
                                                                                   LR 26-3
                                                               19
                                                                           The parties therefore submit this stipulation to in order to set forth the information
                                                               20
                                                                    required under LR 26-3(a)-(d).       The parties respectfully submit this second amended
                                                               21
                                                                    stipulation in order to establish that good cause exists to extend the discovery deadlines in that
                                                               22
                                                                    a) Defendants did not produce written responses or responsive documents to Plaintiff’s
                                                               23
                                                                    discovery demands until a date one month following the entry of the Order initially extending
                                                               24
                                                                    the discovery period (DKT#27) (based on communications between the parties, it appears that
                                                               25
                                                                    Defendants either did not anticipate the amount of time required to assemble responsive
                                                               26
                                                                    documents and produce their witnesses due to COVID-19 restrictions and other logistical
                                                               27
                                                                    considerations); b) neither Defendant Beplate nor UHP, through an officer or director, have
                                                               28
                                                                                                               Page 2 of 6
                                                                                                                                                 MAC:15566-001 4215922_1
                                                                     Case 2:19-cv-00519-GMN-VCF Document 29 Filed 12/02/20 Page 3 of 7




                                                                1 been available or have been made available for depositions; and c) the parties continue to

                                                                2 experience setbacks and delays due to COVID-19 reschedulings, which are still occurring,

                                                                3 and continued difficulties in logistics such that these matters could not be . original discovery

                                                                4 deadlines were set without reference to the impact that the global coronavirus pandemic would

                                                                5 have, not only on this case, but on their counsel’s ability to conduct matters in their usual

                                                                6 efficient course in the broader sense.

                                                                7          A.      DISCOVERY COMPLETED
                                                                8          To date, the parties have already engaged in various aspects of discovery despite the
                                                                9 substantial hardships experienced thus far. The parties have already exchanged their initial

                                                               10 disclosures. The parties have all served their document demands and their demands for

                                                               11 interrogatories. Plaintiff has served his written responses to Defendants’ document demands
MARQUIS AURBACH COFFING




                                                               12 and his written responses to Defendants’ demands for interrogatories. Plaintiff has also made
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 his production of documents responsive thereto. Defendants have produced responsive
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 documents to Plaintiff’s document demands.

                                                               15          B.      SPECIFIC DESCRIPTION OF DISCOVERY TO BE COMPLETED
                                                               16          The outstanding discovery to be complete is the completion of Defendants’
                                                               17 depositions. If it appears, following the depositions, that existing documents were not

                                                               18 produced or that Defendants intend to set forth certain defenses, pursuant to which no

                                                               19 documents were produced, Plaintiffs will move to compel the production of those materials.

                                                               20          C.      REASON FOR THE REQUEST
                                                               21          As set forth in the first request for a sixty-day extension of discovery deadlines, at the
                                                               22 time such request was made, the entirety of the discovery in this matter had been conducted

                                                               23 during the COVID-19 pandemic, which has left law firms riddled with delays in cases and

                                                               24 postponements of deadlines and hearings. In fact, discovery started during the lockdown

                                                               25 period, which persisted, and both the parties and their attorneys had limited if any access to

                                                               26 their offices. The parties were simply unable to complete discovery, or make substantial steps

                                                               27 towards its completion during the early stages of the pandemic and the resulting lockdown.

                                                               28
                                                                                                              Page 3 of 6
                                                                                                                                                MAC:15566-001 4215922_1
                                                                        Case 2:19-cv-00519-GMN-VCF Document 29 Filed 12/02/20 Page 4 of 7




                                                                1 Thus the parties requested, and were Granted, an additional sixty days in which to complete

                                                                2 discovery.

                                                                3           However, while the first sixty-day extension provided the parties with some much
                                                                4 needed additional time to conduct discovery, much of this additional time was necessarily

                                                                5 allocated to the backlog of attention to other matters which have also been delayed. In

                                                                6 addition, rescheduled matters have complicated the parties’ calendars such that certain matters

                                                                7 have had to have been further extended. Indeed, counsel for each party are small law firms,

                                                                8 which have been the hardest hit by the pandemic from a scheduling perspective.

                                                                9           Because this request is one suggested and insisted upon by Plaintiff, it serves to note
                                                               10 that there is good cause for an extension insofar as this request is made at Plaintiff’s request,

                                                               11 Plaintiff requires the discovery sought, and Plaintiff was not at fault for the delay. As of the
MARQUIS AURBACH COFFING




                                                               12 date of the first Order Granting an extension of time, Plaintiff’s document demands were
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 outstanding. Plaintiffs continued to request that Defendants respond to their demands and on
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 multiple occasions Defendants stated that responses were forthcoming. However, at each

                                                               15 point by which Defendants stated they would produce responses and documents, they failed

                                                               16 to respond as promised. In fact, the parties had to meet and confer to resolve Defendants’

                                                               17 wholesale failure to provide even written responses to the document demands. It was not until

                                                               18 Plaintiff finally advised that it would file a motion for sanctions by the close of business of

                                                               19 even date did Defendants finally make their production.

                                                               20           All told, Defendants did not produce their documents until one month following the
                                                               21 first extension Order, in the last week of October 2020. Therefore, the sixty days in which

                                                               22 the parties had to work was cut in half due to Defendants’ delay. Moreover, another week

                                                               23 would be lost due to Thanksgiving break.1

                                                               24           When Plaintiff finally received Defendants’ production of documents, it inquired as to
                                                               25 when Defendants would produce witnesses for depositions. Defendants failed to provide any

                                                               26

                                                               27   1
                                                                     In addition, counsel for Plaintiff would be preparing for an arbitration involving over 100,000 documents,
                                                                    which was postponed from September for COVID-19 related reasons.
                                                               28
                                                                                                                  Page 4 of 6
                                                                                                                                                        MAC:15566-001 4215922_1
                                                                     Case 2:19-cv-00519-GMN-VCF Document 29 Filed 12/02/20 Page 5 of 7




                                                                1 acceptable dates for depositions. Thereafter, Plaintiff followed up by telephone and was

                                                                2 advised that one of Defendants’ proposed witnesses had a COVID-19 related problem (it is

                                                                3 unclear if said witness actually contracted COVID-19) and that scheduling would be

                                                                4 complicated. Plaintiff requested that availability be provided for Defendant Beplate, but

                                                                5 advised that he was busy with corporate matters. Plaintiff requested that dates be provided

                                                                6 for the depositions, notwithstanding the foregoing. Defendants never provided any dates they

                                                                7 would be available for depositions. Thereafter, Plaintiff followed up by email requesting that

                                                                8 Defendants propose dates for depositions. Once again, Defendants failed to provide dates of

                                                                9 availability or even to respond to said email.

                                                               10           Accordingly, even with Plaintiff’s diligence in requesting and following up for
                                                               11 discovery responses and deposition dates, it was unable to complete the discovery required by
MARQUIS AURBACH COFFING




                                                               12 no fault of its own.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13           Therefore, good cause exists for the Grant of the requested extension. First, the
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 COVID-19 pandemic continues to affect lawsuits, arbitration, and all litigation matters. This

                                                               15 is especially the case for smaller law firms like those involved in this matter.

                                                               16           Second, as this request originates from Plaintiff, and it is Plaintiff who requires the
                                                               17 outstanding discovery, and as the delay in completing said discovery came at the hands of

                                                               18 Defendants, equity and justice require that Plaintiff be afforded the opportunity to conduct the

                                                               19 discovery it attempted to complete, and would have completed, but for Defendants’ delays.

                                                               20           Finally, the nature of the outstanding discovery and posture of the parties tends in favor
                                                               21 of an extension. The remaining discovery consists of the deposition of the Defendants

                                                               22 followed by a determination of whether brief supplemental documentary discovery is

                                                               23 required. These are matters which are absolutely crucial to a determination of the case on its

                                                               24 merits.

                                                               25           Moreover, neither party would be prejudiced by the extension as they each consent to
                                                               26 this stipulation and no party has changed any position or posture in reliance on the current

                                                               27 deadlines.

                                                               28
                                                                                                               Page 5 of 6
                                                                                                                                                 MAC:15566-001 4215922_1
                                                                     Case 2:19-cv-00519-GMN-VCF Document 29 Filed 12/02/20 Page 6 of 7




                                                                1          In sum, the difficulties imposed upon the parties due to the coronavirus pandemic, in
                                                                2 addition to the delays caused by Defendants in light of the need of the discovery by Plaintiff,

                                                                3 constitute good cause for the extension sought.

                                                                4          D.     CURRENT DEADLINES AND PROPOSED SCHEDULE FOR
                                                                                  COMPLETION OF OUTSTANDING DISCOVERY
                                                                5
                                                                           The current pertinent deadlines to be extended as set forth are as follows:
                                                                6                                                                                       1
                                                                           Close of discovery:            December 1, 2020 – Extended to February 1, 2020
                                                                7
                                                                           Initial Expert disclosures:    None anticipated.
                                                                8
                                                                           Rebuttal Expert disclosures: None anticipated
                                                                9                                                                                        1
                                                                           Final Date to file dispositive: December 29, 2020 – Extended to March 1, 2020
                                                               10          motions                                                                                  If dispositive
                                                                                                                          1                            1            motions are filed,
                                                               11                                                                                                   the deadline
MARQUIS AURBACH COFFING




                                                                           Joint Pretrial Order :          January 26, 2020 – Extended to March 26, 2020            for filing the joint
                                                                                                                                                                    pretrial order will
                                                               12 Dated this __30th_ day of November, 2020          Dated this _30th__ day of November, 2020        be suspended
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                                                                                    until 30 days after
                                                               13 MARQUIS AURBACH COFFING                                                                           decision on the
                                                                                                                    COFER & GELLER, LLC
                                Las Vegas, Nevada 89145




                                                                                                                                                                    dispositive
                                  10001 Park Run Drive




                                                                                                                                                                    motions or
                                                               14                                                                                                   further court
                                                                  By:/s/ Michael D. Maupin                          By:/s/ Frank H. Cofer                           order.
                                                               15    Scott A. Marquis, Esq.                            Frank H. Cofer III, Esq.
                                                                     Nevada Bar No. 6407                               Nevada Bar No. 11362
                                                               16    Michael D. Maupin, Esq.                           601 South Tenth Street
                                                                     Nevada Bar No. 13721                              Las Vegas, Nevada 89101
                                                               17    10001 Park Run Drive
                                                                     Las Vegas, Nevada 89145
                                                               18
                                                                       CARMEL, MILAZZO & FEIL, LLP                     Howard R. Birnbach, Esq.
                                                               19      Ross David Carmel, Esq.                         (pro hac vice admitted)
                                                                       (pro hac vice admitted)                         111 Great Neck, New York 11021
                                                               20      55 West 39th St. 18th Floor
                                                                       New York, New York 10018                        Attorneys for Defendants United Health
                                                               21      Attorneys      for     Plaintiff   Phillip      Products, Inc. and Douglas K. Beplate
                                                                       FormanPlaintiff Phillip Forman
                                                               22

                                                               23                                             ORDER
                                                               24                                                IT IS SO ORDERED:
                                                               25

                                                               26
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                               27
                                                                                                                         12-2-2020
                                                                                                                 DATED:
                                                               28
                                                                                                             Page 6 of 6
                                                                                                                                              MAC:15566-001 4215922_1
               Case 2:19-cv-00519-GMN-VCF Document 29
                                                   28 Filed 12/02/20
                                                            11/30/20 Page 7 of 7


Cally Hatfield

Subject:                           FW : [Externa l] Form a nv.U HP[IW OV- iM a na g e.FID10 72356]



From :hrbatlaw@aol.com <hrbatlaw@aol.com>
S ent:Monday, November 30, 2020 5:36 PM
T o:mnacht@cmfllp.com; fcofer@defense.vegas
Cc:rcarmel@cmfllp.com; cmilazzo@cmfllp.com; Michael D. Maupin <mmaupin@maclaw.com>; Scott Marquis
<smarquis@maclaw.com>
S ubject:Re: [External] Forman v. UHP

I consent to the relief requested in the proposed Stipulation and Order.

Howard R. Birnbach


-----Original Message-----
From: Michael Nacht <mnacht@cmfllp.com>
To: hrbatlaw@aol.com <hrbatlaw@aol.com>; fcofer@defense.vegas <fcofer@defense.vegas>
Cc: Ross Carmel <rcarmel@cmfllp.com>; Chris Milazzo <cmilazzo@cmfllp.com>; Michael D. Maupin
<mmaupin@maclaw.com>; Scott Marquis <smarquis@maclaw.com>
Sent: Mon, Nov 30, 2020 8:17 pm
Subject: RE: Forman v. UHP

See attached. Please confirm that you approve of this and that we can apply Frank’s signature, as he authorized.




 Michael David Nacht, Esq. | Associate | Carmel, Milazzo & Feil LLP

 Main: 212-658-0458; Ext. 1005 | Direct: 646-868-3880 | Fax: 646-838-1314

 Email: mnacht@cmfllp.com | Bio | LinkedIn | Website: www.cmfllp.com

 Manhattan Office: 55 West 39th Street, 18th Floor, New York, NY 10018

 New York City | New Jersey | Long Island | Beverly Hills




NOTICE: The information contained in this communication is legally privileged and/or confidential information, which is
intended only for use of recipient. If the reader of this communication is not the intended recipient (or the agent or
employee responsible to deliver it to the intended (recipient), you are hereby notified that any dissemination, distribution,
or reproduction of this communication is strictly prohibited. If you have received this communication by error, please
immediately notify the sender by e-mail and delete this email from your system. Nothing in this email should be construed
as a legal opinion or tax advice.




                                                              1
